                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           EASTERN DISTRICT OF VIRGINIA

                                       Alexandria Division


Jay Quentin Wood,Jr.,
      Plaintiff,

V.                                                                   I:19cv7(AJT/JFA)

Officer Jones,
       Defendant.


                            MEMORANDUM OPINION & ORDER


       Jay Wood, Jr. has brought a civil-rights action against Officer Jones, a correctional

officer at Caroline Correctional Unit, alleging that the officer unconstitutionally applied

excessive force.     42 U.S.C. § 1983.[Dkt. No. 1]. Jones has moved for summary judgment

and has provided Wood, a pro sq litigant, with the notice required by Local Rule 7(K)and

Roseboro v. Garrison. 528 F.2d 309(4th Cir. 1975).[Dkt. Nos. 15,18]. Wood opposes that

motion.[Dkt. Nos. 19-20]. Because the undisputed evidence demonstrates that Wood failed to

exhaust his administrative remedies, the Court will grant Jones's motion.

                                          I. Background

        Wood avers that Officer Jones, without provocation, physically assaulted him in the chow

hall at Caroline Correctional Unit during breakfast on October 20, 2018.[Wood Aff.            1,4;

Islam Aff. Enclosure B]. Wood filed an informal complaint later that day, explaining that Jones

"grabbed and twisted" his arm when he was in line. [Islam Aff. Enclosure B]. Sergeant

Maldonado reviewed the informal complaint and determined that it was unfounded.'[Islam Aff.



'"Unfounded," as the term is used to describe a grievance disposition, means that "an
investigation determines that the offender's claim is untrue or that an alleged incident did not
occur." Virginia Department of Corrections(VDOC)Operating Procedure(OP)
§ 866.I(IV)(G)(2)(c).
